[Cite as State v. Green, 2014-Ohio-2305.]




               IN THE COURT OF APPEALS FOR CLARK COUNTY, OHIO

STATE OF OHIO                                         :

        Plaintiff-Appellee                            :       C.A. CASE NO.     2012 CA 64

v.                                                    :       T.C. NO.    12CR70

CASSIDY GREEN                                         :        (Criminal appeal from
                                                               Common Pleas Court)
        Defendant-Appellant                           :

                                                      :

                                            ..........

                                            OPINION

                         Rendered on the       30th       day of         May       , 2014.

                                            ..........

LISA M. FANNIN, Atty. Reg. No. 0082337, Assistant Prosecuting Attorney, 50 E.
Columbia Street, 4th Floor, P. O. Box 1608, Springfield, Ohio 45501
      Attorney for Plaintiff-Appellee

CYNTHIA L. WESTWOOD, Atty. Reg. No. 0079435, 40 N. Main Street, Suite 2160,
Dayton, Ohio 45423
      Attorney for Defendant-Appellant

CASSIDY GREEN, #667981, Ross Correctional Institute, P. O. Box 7010, Chillicothe, Ohio
45601
      Defendant-Appellant

                                            ..........

FROELICH, P.J.

                     {¶ 1}        Cassidy Green appeals from a judgment of the Clark County
                                                                                        2

Court of Common Pleas, which found him guilty on his guilty pleas of one count of

Engaging in a Pattern of Corrupt Activity and two counts of Trafficking in Cocaine, each

felonies of the first degree, and of one count of possession of marijuana, a felony of the

fifth degree. Green was also found guilty on his no contest plea of an additional charge

of trafficking in cocaine, a felony of the first degree. He was sentenced to an aggregate

term of fifteen years in prison and a mandatory five-year term of postrelease control.

The trial court fined him $30,000 and, by agreement of the parties, Green forfeited

various assets to the State. In exchange for his plea, the State dismissed eleven other

charges.

       {¶ 2}      Appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no potentially

meritorious issues for appeal, but suggesting four possible issues for review. Green was

advised of the filing of the Anders brief and was granted time in which to file a pro se

brief assigning any errors for review; Green did not file such a brief. The case is now

before us for our independent review of the record. Penson v. Ohio, 488 U.S. 75, 109

S.Ct. 346, 102 L.Ed.2d 300 (1988).

       {¶ 3}      In counsel’s Anders brief, his first two potential issues for review

assert that the trial court did not comply with Crim.R. 11 in accepting Green’s pleas of

guilty and no contest. The record demonstrates, however, that the trial court fully

informed Green of his rights: to have the State prove the charges against him at trial

beyond a reasonable doubt, to call and confront witness, and to testify on his own behalf,

if he chose to do so. The court also inquired as to whether Green was entering his pleas
                                                                                         3

voluntarily, whether he understood his pleas, whether he was under the influence, and

whether any other promises or threats had been made to him. The court explained the

maximum sentences and fines, that some of the pleas called for mandatory maximum

prison terms, and that, as a result of the mandatory penalties, Green would not be eligible

for community control, probation, or judicial release. The record demonstrates that the

court did comply with Crim.R. 11. We agree with appellate counsel that there are no

potentially meritorious arguments regarding the pleas.

       {¶ 4}       The third issue identified by appellate counsel relates to sentencing.

Green was convicted of two counts of trafficking in cocaine in an amount equal to or

greater than 100 grams; these convictions required a mandatory maximum sentence of 11

years, pursuant to R.C. 2925.03(C)(4)(g) and R.C. 2929.14(A)(1).          The trial court

properly imposed these sentences. The third count of trafficking involved cocaine in an

amount equal to or greater than 27 grams, but less than 100 grams; the court properly

imposed a four-year sentence for this offense, which was authorized under R.C.

2925.03(C)(4)(f) and R.C. 2929.14(A)(1).

       {¶ 5}       Green’s conviction for engaging in a pattern of corrupt activity was a

felony of the first degree pursuant to R.C. 2923.32(B)(1), for which the trial court was

authorized to impose a term of up to 11 years; it imposed the maximum sentence.

Finally, Green’s conviction of possession of marijuana in an amount equal to or greater

than 200 grams but less than 1,000 grams constituted a felony of the fifth degree

pursuant to R.C. 2925.11(C)(3)(c), for which a 12-month term was the maximum

allowable sentence under R.C. 2929.14(A)(5). The trial court imposed a twelve-month
                                                                                           4

sentence.

       {¶ 6}        The trial court ordered that Green’s two eleven-year sentences for

trafficking, his sentence for engaging in a pattern of corrupt activity, and his sentence for

possession of marijuana be served concurrently, but consecutively to the other, four-year

term for trafficking, for an aggregate term of fifteen years.

       {¶ 7}        Appellate counsel discusses State v. Kalish, 120 Ohio St.3d 23,

2008-Ohio-4912, 896 N.E.2d 124, in considering whether the sentence imposed in this

case was appropriate.      Pursuant to Kalish, a felony sentence is reviewed using a

two-step process: the first step involves determining whether the sentence is contrary to

law, i.e., whether the trial court complied with all applicable rules and statutes, and the

second step involves determining whether the trial court abused its discretion. A panel

of this court recently decided State v. Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069 (2d

Dist.), which held that Kalish's two-step approach no longer applies to appellate review

of felony sentences and adopted the standard of review found in R.C. 2953.08(G)(2).

Rodeffer at ¶ 29.

       {¶ 8}        Under this statute, an appellate court may increase, reduce, or modify

a sentence, or it may vacate the sentence and remand for resentencing, only if it “clearly

and convincingly” finds either (1) that the record does not support certain specified

findings or (2) that the sentence imposed is contrary to law.          Rodeffer stated that

“[a]lthough Kalish no longer provides the framework for reviewing felony sentences, it

does provide * * * adequate guidance for determining whether a sentence is clearly and

convincingly contrary to law. * * * According to Kalish, a sentence is not contrary to
                                                                                         5

law when the trial court imposes a sentence within the statutory range, after expressly

stating that it had considered the purposes and principles of sentencing set forth in R.C.

2929.11, as well as the factors in R.C. 2929.12.” (Citations omitted) Id. at ¶ 32.

       {¶ 9}       All of Green’s sentences were supported by the record, were not

contrary to law, and were not an abuse of discretion. The fines imposed by the trial

court were authorized by R.C. 2929.18(A)(3)(a) and (e); the forfeitures of property and

currency were authorized by R.C. 2981.02. The trial court reasonably concluded that

the sentences imposed were necessary to protect the public and to punish Green, based

on the seriousness of his offenses and his criminal record. Under Kalish or Rodeffer,

there is no arguably meritorious issue related to Green’s sentence.

       {¶ 10}      The fourth potential issue for review presented by counsel relates to

the trial court’s decision overruling Green’s motion to suppress the evidence seized as a

result of the search of his residence, for which a warrant had been obtained.

       {¶ 11}      The affidavit in support of the search warrant stated that two reliable,

confidential informants had implicated two individuals, Fred Covington and Natasha

Gaither, in drug possession and distribution. Covington and Gaither were known to

distribute and/or store drugs at the three locations listed on the warrant, and they had

prior drug charges. One of the houses associated with Covington and Gaither was

owned by Green’s father. In January 2012, based on information provided by the

confidential informants, the police believed that Covington and Gaither were “getting

re-supplied in the near future,” so the residences at which they were known to operate

were being closely watched by the police.
[Cite as State v. Green, 2014-Ohio-2305.]
            {¶ 12}         The officers observed extensive comings and goings from two of the

    houses, including the one owned by Green’s father, characterized by short visits and

    occasions where trash bags were carried into but not out of the houses. They also

    observed foot and car traffic between two of the houses that were located in close

    proximity.      One of the confidential informants made a controlled buy from Green,

    whom the police watched departing from one of the residences that was the subject of

    their investigation.

            {¶ 13}         The police obtained warrants to search three addresses associated with

    their investigation, including the one owned by Green’s father. They found suspected

    drugs, currency, and drug paraphernalia at the Green house.

            {¶ 14}         Green’s motion to suppress related to evidence seized during the

    search of his residence and statements he made to the police. While the motion was

    pending, the State agreed that it would not introduce any statements made by Green to

    law enforcement “subsequent to his being taken in custody.” The State also agreed to

    limit the evidence that would be used against Green, for reasons that are not pertinent to

    this appeal. As to the remaining issues raised in the motion to suppress, the trial court

    found that there had been sufficient evidence to issue the warrant and overruled the

    motion.

            {¶ 15}         We agree with appellate counsel’s assessment that the affidavit

    provided probable cause to issue a search warrant for Green’s residence. The affidavit

    was specific and provided detailed information about why the officers suspected drug

    activity at Green’s house and other addresses. To the extent that the affidavit relied on

    information provided by confidential informants, it detailed police officers’ past dealing
                                                                                           7

   with the informants, through which they had proved to be reliable, and the various ways

   in which the police had corroborated the information provided by the informants,

   including controlled buys. The warrant was obtained and executed within one day.

   The controlled buys and other surveillance strongly suggested that Green’s house was

   repeatedly being used for drug transactions.

           {¶ 16}      Having conducted an independent review of the record and having

   examined Green’s four potential assignments of error, we find this appeal to be wholly

   frivolous. There are no potentially meritorious issues for appeal. Therefore, the judgment

   of the trial court is affirmed.

                                        ..........

DONOVAN, J. and WELBAUM, J., concur.

Copies mailed to

Lisa M. Fannin
Cynthia L. Westwood
Cassidy Green
Hon. Douglas M. Rastatter